Citation Nr: 1003973	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include a bipolar disorder, 
an affective disorder and a mood disorder.    



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served in active duty from February 1980 to 
October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the RO.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

At the hearing in October 2009, the Veteran raised the issue 
of service connection for lupus.  This issue is referred to 
the RO for any indicated action.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

At the hearing in October 2009, the Veteran stated that, 
while in language school in service, she experienced high 
anxiety, sweating and fear.  After service, she had symptoms 
of anxiety, hair loss and pain attacks and self-medicated 
with alcohol.  The medical evidence of record shows that 
bipolar disorder was diagnosed in 2003.  Affective disorder 
and mood disorder were diagnosed in 2007.   

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Thus, the Board finds that an examination is needed to 
determine whether the Veteran suffers from a psychiatric 
disorder to include a bipolar disorder, an affective disorder 
or a mood disorder that had it clinical onset in service.  

The record shows that the Veteran receives treatment for her 
psychiatric disorder at the VA healthcare systems in Tampa 
since 2005.  The Board finds that an attempt should be made 
to obtain the VA treatment records dated from July 2009.  VA 
has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO should also contact the Veteran by letter and request 
that she provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-
VA treatment records showing treatment of a psychiatric 
disorder.   

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that she may submit evidence to support her claim 
including any evidence of in-service treatment for her 
claimed disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all records of 
the Veteran's treatment for the claimed 
psychiatric disorder from the VA medical 
facility in Tampa, Florida, dated from 
July 2009.  These should be incorporated 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  The RO should take appropriate steps 
to contact the Veteran and ask her to 
identify all non-VA medical treatment for 
the claimed psychiatric disorder.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of her claim 
to VA.  

3.  The RO then should schedule the 
Veteran for a VA psychiatric examination 
to determine the nature and likely 
etiology of the claimed psychiatric 
disorder.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any innocently acquired 
psychiatric disorder had its clinical 
onset during service or due to an event 
or incident of the Veteran's period of 
service.    

Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
her representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


